Case 8:18-cv-02001-JVS-JDE Document 331-4 Filed 09/03/21 Page 1 of 2 Page ID
                                 #:18439



 1   Amanda R. Washton (SB# 227541)
       a.washton@conklelaw.com
 2   Sherron Wiggins (SB# 321819)
       s.wiggins@conklelaw.com
 3   CONKLE, KREMER & ENGEL
     Professional Law Corporation
 4   3130 Wilshire Boulevard, Suite 500
     Santa Monica, California 90403-2351
 5   Phone: (310) 998-9100
     Fax: (310) 998-9109
 6
     Samuel G. Brooks (SB# 272107)
 7   SBrooks@calljensen.com
     Anurita Varma (SB# 279486)
 8   avarma@calljensen.com
     CALL & JENSEN
 9   610 Newport Center Drive, Suite 700
     Newport Beach, CA 92660
10   Phone: (949) 717-3000
     Facsimile: (949) 717-3100
11
     Peter A. Gergely (Pro Hac Vice)
12   PGergely@merchantgould.com
     Ryan J. Fletcher, (Pro Hac Vice)
13   RFletcher@merchantgould.com
     Zachary D. Kachmer (Pro Hac Vice)
14   ZKachmer@merchantgould.com
     MERCHANT & GOULD P.C.
15   1801 California St., Suite 3300
     Denver, CO 80202
16   Telephone: (303) 357-1651
     Facsimile: (612) 332-9081
17
     Paige S. Stradley, (Pro Hac Vice)
18   PStradley@merchantgould.com
     MERCHANT & GOULD P.C.
19   150 S. Fifth Street Suite 2200
     Minneapolis, MN 55402
20   Telephone: (612) 332-5300
     Facsimile: (612) 332-9081
21
22   Attorneys for Defendants
     True Wearables, Inc. and Marcelo
23   Lamego
24
25
26
27
28
     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT-1
     CASE No. 8:18-cv-2001-JVS-JDE
Case 8:18-cv-02001-JVS-JDE Document 331-4 Filed 09/03/21 Page 2 of 2 Page ID
                                 #:18440



 1                            UNITED STATES DISTRICT COURT
 2          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 3
 4 MASIMO CORPORATION, a                     CASE No. 8:18-cv-2001-JVS-JDE
   Delaware Corporation; and
 5
   CERCACOR LABORATORIES, INC.,              [UNREDACTED] STATEMENT OF
 6 a Delaware corporation,,                  UNCONTROVERTED FACTS AND
                                             CONCLUSIONS OF LAW IN
 7
                 Plaintiff,                  SUPPORT OF DEFENDANTS’
 8                                           MOTION FOR PARTIAL
           v.                                SUMMARY JUDGMENT
 9
10 TRUE WEARABLES, INC., a                   [REDACTED     VERSION OF
   Delaware corporation; and MARCELO         DOCUMENT PROPOSED TO BE
11
   LAMEGO, an individual,                    FILED UNDER SEAL]
12
              Defendant.                     Hearing: October 4, 2021
13                                           Time: 1:30 p.m.
                                             Ctrm: 10C
14
15                                           Hon. James V. Selna
16                                           Presiding Judge
                                             Hon. John D. Early
17                                           Magistrate Judge
18                                           Complaint Filed:    November 8, 2018
                                             Trial Date:         January 11, 2022
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT-2
     CASE No. 8:18-cv-2001-JVS-JDE
